ALLEN, J.
This is an action upon three “industrial policies” of insurance. The suit was instituted, on September 19, 1911, before a justice of the peace; *200where plaintiff prevailed. Defendant appealed to the circuit court, and when the cause came on for trial there, defendant’s counsel objected “to the introduction of any evidence under the petition on the ground that it shows on its face that the claim is barred by the Statute of Limitations.” The court sustained this objection. Plaintiff’s counsel then sought to make an offer of proof, but the court declined to permit him to do so; and after a spirited colloquy between the court and plaintiff’s counsel, plaintiff took an involuntary nonsuit, with leave to move to set the same aside. And after an unsuccessful motion to set aside.! the nonsuit, plaintiff duly perfected her appeal to this court.
The petition, or statement of plaintiff’s alleged causes of action, is in three counts, each predicated upon one of the three policies sued upon. Prom the allegations thereof. it appears that the three policies were issued by defendant in the city of St. Louis, one on April 8, 1895, another on July 8, 1895, and the third on April 5, 1897, insuring the life of one David Cahill, the brother of plaintiff; and that plaintiff sues upon the policies as being within the “facility of payment” clause contained in each thereof, alleging also that it was agreed by and between her and the defendant and the insured that the insurance would be payable to her.
In each count it is averred that David Cahill, the insured, died on or about the sixth day of June, 1899, leaving no wife or child surviving him and no estate on which to administer.
In each count it is further averred that, at the time of the death of the insured, he had duly performed all conditions in the policy by him to be performed; that within a few weeks after his death plaintiff notified defendant thereof, but that defendant failed and neglected to furnish blanks on which to make proofs of death until the year 1904; that on or about January 8, 1904, plaintiff duly furnished defendant with proofs *201of death and surrendered to defendant the policy of insurance sued upon in each count, and the receipt book showing the payment of premiums thereon, upon defendant’s promise that each policy would be paid immediately; but that payment was not made, and that the policy and receipt book were not returned until October, 1911.
It is further alleged "in each count that about the month of June, 1907, and again during the months of July and August, 1907, defendant disclaimed all liability under the policy sued upon, upon the sole ground that the insured was not dead, whereby, it is alleged, defendant waived the delay in filing proofs of death, and likewise waived all limitations as to the time within which suit might be brought on the policy; and that until June, 1907, defendant had led plaintiff to believe that it would pay the policy, and from time to time promised to do so.
The prayer of the first count is for judgment for $98, with interest, and for ten per cent thereof as damages and an attorney’s fee of $25 as for vexatious refusal of defendant to pay the amount of the policy. Such is likewise the prayer of the second count. The prayer of the third count is for $168, with interest, with ten per cent thereof as damages and an attorney'A fee of $25 as for vexatious refusal to pay.
Evidently the trial court sustained defendant’s objection to the introduction of any evidence upon the theory that plaintiff’s petition, or statement, shows upon its face that the demand was barred by the general Statute of Limitations applicable, and that if plaintiff was relying upon some exception or exceptions such as would operate to relieve against the bar of the statute, it was plaintiff’s duty to plead such exception or exceptions. Plaintiff (appellant here) asserts that her proof, had it been received, would have shown an exception or exceptions such as would have operated to prevent the bar of the statute — for one thing that plaintiff is a married woman, though this *202was not pleaded. And appellant further contends that the petition or statement does plead facts sufficient, if true, to relieve against the bar of the statute.
It is quite true that the rule now established in this State is that the Statute of Limitations can be invoked by means of a special demurrer, where the petition, on its face, discloses that the action is barred, and nothing is pleaded as an exception relieving against the bar of the general statute; that' if the cause of action is such that the bar of the general statute may be obviated by some exception thereto, plaintiff must plead the facts bringing the case within such exception. [See Burrus v. Cook, 215 Mo. 496, 114 S. W. 1065; Garth v. Mottor, 248 Mo. l. c. 482, 154 S. W. 733.] Whatever uncertainty as to this may have existed by reason of some of the earlier decisions of our Supreme Court is removed by the decision in Burrus v. Cook, supra. But in applying this doctrine the trial court must, we think, have overlooked the fact that the suit was one instituted before a justice of the peace, where the technical rules of pleading do not prevail. Our statute, namely, section 7412, Revised Statutes 1909, provides- that “no formal pleadings on the part of either plaintiffs or defendants shall be required in a. justice’s court. ’ ’ etc. This statute has time and again been considered and applied by our courts, and it has uniformly been held that technical rules of pleading are wholly inapplicable to a statement of a cause of action before a justice of the peace. [See Connelly v. Parrish, 189 Mo. App. 1, 176 S. W. 546; Dalton v. United Rys. Co., 134 Mo. App. 392, 114 S. W. 561.] Numerous authorities might be cited in this connection, but to do so would be entirely useless. It has been repeatedly said that a very liberal rule is to be applied when testing the sufficiency of a statement filed before a justice of the peace; and that any statement is sufficient if it seems to reasonably apprise the opposite party of the nature of the claim asserted against him, and is sufficiently specific *203and definite to bar another action on the same demand. [See Connelly v. Parrish, supra, l. c. 4; Dalton v. Railways Co., supra, l. c. 395; Rundleman v. Boiler Works Co., 178 Mo. App. 642, 161 S. W. 609; and authorities to which these cases refer.]
In Connelly v. Parrish, supra, it is said:
“Justices’ courts are popular tribunals before which ordinary disputes can be adjusted without the aid of attorneys. And it would defeat the end of their organization if the rules of practice and pleading found necessary in courts of record were applied to their proceedings.”
In Van Cleave v. St. Louis, 159 Mo. l. c. 579, 60 S. W. 1091, it is said:
"In Lavor of that popular tribunal which has been characterized as ‘the people’s court,’ where those unacquainted with the technical rules and forms of pleading may and do go, without counsel, to settle and adjust their differences, this court has ever held that the requirements of the statute have been made and fulfilled, when the statement filed with the justice, however informal and awkward in expression, was sufficient to reasonably advise the opposite party of the nature of his or her claim, and sufficiently specific to be a bar to another cause of action, with the further qualifications suggested in some of our cases, as to the first test, that resort may be had to reasonable implication to support the statement.”
Granting that plaintiff’s statement of'her-cause of action shows that the general Statute of Limitations had run against her claim unless she could establish facts showing some exception operating to relieve against the bar thereof, is it necessary for her to plead such exception in order that the statement be sufficient as a pleading in a cause originating before a justice of the peace? We think not. The statement on file fully advises the defendant of the nature of the claim asserted against it, -and is sufficiently specific to bar another action on the same demand. *204Nor do we think that it can he said that it wholly fails to state a cause of action, when measured by the standard by which it must be here tested, because of the fact, if true, that it shows that the general Statue of Limitations has run against the cause of action unless there is some exception thereto within which the ease may fall when the evidence is adduced. The statement does not conclusively show that the cause of action is barred by the Statute of Limitations. As said in Burrus v. Cook, supra, there are many exceptions which will relieve against the bar of the statute; and it would seem to be contrary to the entire spirit of our law respecting proceedings before justices of the peace to hold that a plaintiff is bound to observe a technical rule of pleading requiring one or more of such exceptions to be pleaded, in order that the statement may be sufficient in law. As suggested, there was at one time some uncertainty, at least, as to the rule in this State on the subject, and it is not followed in some of the States. It appears not to have been the original common-law rule, but that which prevailed in equity and which was generally adopted in the Code States. [See 25 Cyc, 1394, 1395.] A layman instituting his own action before a justice of the peace could not be expected to know of the existence of the rule of pleading invoked and relied upon by respondent. Nor do we think that the law contemplates that he is to be held to be precluded from showing that his case is within an exception to the statute by failing to observe such rule.
There appears to he a'wide distinction between a case, such as this, where the statute involved is presumably the general Statute of Limitations, and one where the statement shows upon its face that the action is barred by a special Statute of Limitations governing it, which is absolute and without exception. But whether a defendant could invoke such a statute in the precise manner in which defendant here attempted *205to invoke the general statute, we do not decide. [Revelle v. St. Louis, I. M. & S. Ry. Co., 74 Mo. 438.]
It is suggested by appellant’s counsel that the objection interposed by defendant, and which the court sustained, was one in the nature of a demurrer; and that a demurrer is a thing unknown in proceedings in cases instituted before a justice of the peace. And it is further suggested that if a defendant be permitted to take advantage of tbe statute in this manner, where the action originated before a justice of the peace, then he should be required to specify the particular statute upon which, he relies, as he would if demurring in an action begun in the circuit court. [Knisely v. Leathe, 256 Mo. l. c. 359, 166 S. W. 257.] But we need not here give consideration to these suggestions. We' are of the opinion that plaintiff filed a sufficient statement of her cause of action, invulnerable to the attack made upon it; that she is privileged to adduce proof at the trial, if she can, going to show the existence of some such exception or exceptions as will relieve against the bar of the Statute of Limitations; and that, on the other hand, if defendant wishes to raise the point in question it must do so by either pleading the statute upon which it relies or by invoking the same in some appropriate manner at the trial.
For the reasons indicated, we rule that the trial court erred in sustaining defendant’s objection and thereby forcing plaitiff to a nonsuit. And it becomes unnecessary to discuss other questions adverted to- in the briefs.
The judgment is reversed and the cause remanded.
Reynolds, P. J., and Thompson, J., concur.